Case 5:20-cv-00445-JGB-SP Document 13 Filed 10/29/20 Page 1 of 3 Page ID #:229




                                                                                                   JS‐6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

  Case No.      EDCV 20‐445 JGB (SPx)                                Date October 29, 2020

  Title
          NS182, LLC v. Bob‐Mark O Akponye, et al.


  Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                         Not Reported
                 Deputy Clerk                                         Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                         None Present

  Proceedings:     Order (1) GRANTING Plaintiff’s Motion for Remand (Dkt. No. 10); (2)
                   DENYING Plaintiff’s Request for Fees; and (3) VACATING the November 2,
                   2020 Hearing (IN CHAMBERS)

          Before the Court is Motion for Remand filed by Plaintiff NS182, LLC which includes a
 Request for Attorneys’ Fees. (“Motion,” Dkt. No. 10.) The Court finds the Motion appropriate
 for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7‐15. After considering the papers
 filed, the Court GRANTS the Motion and DENIES the Request for Attorneys’ Fees it contains.
 The Court vacates the hearing set for November 2, 2020.

                                             I. BACKGROUND

        On January 24, 2020, Plaintiff NS182, LLC filed its Complaint in the Superior Court of the
 State of California for the County of Riverside against Defendants Bob‐Mark O Akponye and
 Jane A Akponye. (“Complaint,” Dkt. No. 1‐1.) The Complaint alleges that Plaintiff became the
 owner of real property located at 6459 Laurel Street, Corona, California 92880 on or about
 December 4, 2019 after purchasing the property at a foreclosure sale. (Complaint.) The
 Complaint further alleges that Defendants Bob‐Mark and Jane Akponye have occupied the
 property without Plaintiff’s consent since the foreclosure sale. (Id.) The Complaint is for
 unlawful detainer and it demands less than $10,000.00. (Id.)




  Page 1 of 3                           CIVIL MINUTES—GENERAL               Initials of Deputy Clerk NP
Case 5:20-cv-00445-JGB-SP Document 13 Filed 10/29/20 Page 2 of 3 Page ID #:230




       On March 5, 2020, Defendants removed the action to federal court. (“Notice of
 Removal,” Dkt. No. 1.) Plaintiff filed the Motion on September 24, 2020. (Motion.) No
 Opposition or Reply were filed.

         Concurrently with the Motion, Plaintiff also filed a Request for Judicial Notice of the
 following documents: (1) the Deed of Trust for the Property; and (2) the Trustee’s Deed Upon
 Sale. (Dkt. No. 11.) The Court finds the documents appropriate for judicial notice but does not
 base any part of its Order on them.

                                       II.          LEGAL STANDARD

         Federal courts are courts of limited jurisdiction, “possessing only that power authorized
 by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, a defendant
 may remove civil actions in which a federal question exists or in which complete diversity of
 citizenship between the parties exists and the amount in controversy exceeds $75,000. See 28
 U.S.C. §§ 1331, 1332. “Complete diversity” means that “each defendant must be a citizen of a
 different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation, 549 F.3d 1223,
 1234 (9th Cir. 2008). Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to
 federal court where the district court would have original jurisdiction. Caterpillar, Inc. v.
 Williams, 482 U.S. 386, 392 (1987).

         The right to remove is not absolute, even where original jurisdiction exists. A defendant
 may not remove on diversity jurisdiction grounds “if any of the parties in interest properly
 joined and served as defendants is a citizen of the State in which such an action is brought.” 28
 U.S.C. § 1441(b)(2). And a defendant must remove “within 30 days after the receipt by the
 defendant, through service or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b).

         Moreover, the Ninth Circuit “strictly construe[s] the removal statute against removal
 jurisdiction,” and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of
 removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The
 strong presumption against removal jurisdiction means that the defendant always has the
 burden of establishing that removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014
 WL 5514142, *6 (C.D. Cal. Oct. 31, 2014). The court must resolve doubts regarding removability
 in favor of remanding the case to state court. Id.

                                             III.     DISCUSSION

         There is no federal subject matter jurisdiction in this action. Plaintiff has a state‐law
 claim for less than $10,000 which concerns the possession of a piece of real property located in
 Riverside County. (Motion p. 1.) Though Defendants cite 28 U.S.C. § 1443 and allege violations
 of their civil rights, they plead no facts consistent with a civil rights case, and none exists in the
 underlying action. (Notice of Removal.) Moreover, as Plaintiff points out, Defendants’ Notice
 of Removal was untimely filed and procedurally improper. (Id. p. 5.) Plaintiff’s Complaint was
 filed on January 24, 2020 and served on January 30, 2020 and January 31, 2020. (Id.) Pursuant

  Page 2 of 3                           CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk NP
Case 5:20-cv-00445-JGB-SP Document 13 Filed 10/29/20 Page 3 of 3 Page ID #:231




 to 28 U.S.C. § 1446(b), the deadline for Defendants to remove this case to federal court was 30
 days from the receipt of service was, at latest, March 1, 2020. Defendants did not remove until
 March 5, 2020. (Notice of Removal.)

         In addition to moving for removal, Plaintiff also moves for $2,000.00 in fees “incurred as
 a result of the removal.” (Motion pp. 8‐9.) While the Court could order that Defendants pay
 such fees, (see 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of just
 costs and any actual expenses, including attorney fees, incurred as a result of the removal[,]”) it
 declines to do so here. Defendants are proceeding in pro per, unrepresented by counsel.
 While their Notice of Removal was untimely and not based in sound law, it does not appear it
 was filed for the purpose of abuse, unnecessary expense, and harassment.


                                        IV.    CONCLUSION

        For the reasons above, the Court GRANTS Plaintiff’s Motion for Remand and DENIES
 Plaintiff’s Request for Fees. The action is hereby remanded to the Superior Court of the State
 of California for the County of Riverside. The November 2, 2020 hearing is VACATED.



 IT IS SO ORDERED.




  Page 3 of 3                          CIVIL MINUTES—GENERAL                Initials of Deputy Clerk NP
